         Case 2:18-cv-03513-PBT Document 34 Filed 06/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIME FUENTES,                                 :
                                               :
              Plaintiff,                       :
                                               :           CIVIL ACTION
              v.                               :
                                               :           NO. 18-3513
NANCY BERRYHILL,                               :
Deputy Commissioner of the Social              :
Security Administration,                       :
                                               :
              Defendant.                       :

                                           ORDER

       AND NOW, this __29th__ day of June, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. 12); Defendant’s Response (Doc.

No. 15); Plaintiff’s Reply (Doc. 18); the Report and Recommendation (R&R) of United States

Magistrate Judge Marilyn Heffley (Doc. 24), Defendant’s Objections to the R&R (Doc. 25); and

Plaintiff’s Response to Defendant’s Objections (Doc. 26); IT IS HEREBY ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. Plaintiff’s Request for Review is GRANTED and the case is REMANDED to the

       Commissioner of the Social Security Administration pursuant to sentence four of 42

       U.S.C. § 405(g) for further proceedings consistent with the Magistrate’s Report and

       Recommendation; and

   3. The Clerk of Court shall mark the above-captioned matter as CLOSED for statistical

       purposes.

                                                   BY THE COURT:

                                                   /s/ Petrese B. Tucker
                                                   ____________________________
                                                   Hon. Petrese B. Tucker, U.S.D.J.
